Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 15, 2021

                                     No. 04-21-00285-CV

                               Alma Maldonado GONZALEZ,
                                        Appellant

                                              v.

                                VANTAGE BANK TEXAS,
                                      Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-23070
                          Honorable Sid L. Harle, Judge Presiding


                                       ORDER

       Appellee’s brief is due on October 18, 2021. See TEX. R. APP. P. 38.6(b). Before the due
date, Appellee filed an unopposed first motion for an extension of time to file the brief until
November 22, 2021. See id. R. 10.5(b).
     Appellee’s motion for extension of time is GRANTED. Appellee’s brief is due on
November 22, 2021.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court